Citation Nr: 0819810	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  08-07 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran had active service from November 1943 until July 
1946.  He died in September 1986.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Petersburg, Florida.

This appeal is advanced on the docket of the Board due to the 
appellant's age.  38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran died in September 1986 at the age of 78.  The 
cause of death is listed as myocardial infarction due to or 
as a consequence of atherosclerotic heart disease due to or 
as a consequence of cerebral vascular accident.

2.  At the time of the veteran's death, service connection 
had been established for osteoarthritis of the dorsal and 
lumbar spines, evaluated as 20 percent disabling, and a scar 
of the left inguinal area, rated noncompensably disabling.

3.  The myocardial infarction that resulted in the veteran's 
death, in addition to the atherosclerotic heart disease and 
the cerebral vascular accident that played a part in the 
veteran's death, all had their onset long after service and 
are unrelated to the veteran's military service or any 
incident therein.

4.  The veteran's service-connected disabilities did not 
cause his death or contribute materially or substantially to 
the cause of death.


CONCLUSIONS OF LAW

1.  A service-connected disability or disease did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.312 (2007).

2.  A disability incurred in or aggravated by active service 
neither caused nor contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 
5103(a), 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. § 1310; 
38 C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. Gober, 10 Vet. App. 
352 (1997).  The evidence must show that a service-connected 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  

The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  Id.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(c)(1); see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  

If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  See 38 C.F.R. § 3.312(c)(3).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those two events; 
however, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran died in September 1986 at the age of 78.  The 
cause of death is listed on the death certificate as 
myocardial infarction due to or as a consequence of 
atherosclerotic heart disease due to or as a consequence of 
cerebral vascular accident.  An autopsy was not performed.  
At the time of his death, service connection had been 
established for osteoarthritis of the dorsal and lumbar 
spines, evaluated as 20 percent disabling, and a scar of the 
left inguinal area, rated noncompensably disabling

The appellant contends that the heart condition, which was 
listed on the death certificate as a cause of death, was due 
to stress that the veteran experienced while serving in the 
military and, alternately, that his death was the result of 
stress due to pain caused by his service-connected back 
condition.  She has also contended that he was diagnosed with 
a heart condition at the VAMC in the Bronx, New York, "right 
after service," and she has indicated that he had the heart 
disorder while in service, but was unaware that he had a 
heart condition.

First, the Board will consider the question of whether the 
condition which caused the veteran's death, identified as 
myocardial infarction due to or as a consequence of 
atherosclerotic heart disease due to or as a consequence of 
cerebral vascular accident, was incurred in or aggravated by 
military service.  

The service medical records are devoid of findings, 
complaints, symptoms, or diagnoses that can be attributed to 
atherosclerotic heart disease.  In fact, May 1944 and 
November 1946 in-service physical examinations of the heart 
and vascular system did not reveal any abnormal findings.  

Moreover, the post-service medical evidence does not indicate 
any findings of treatment for myocardial infarction, 
atherosclerotic heart disease, or cerebral vascular accident 
for many years after service.  The earliest evidence of 
cardiovascular problems in the record is complaints in 1979 
of chest pain.  

Further, nothing in the post-service treatment records 
indicates an earlier diagnosis of heart or vascular disease 
that would put its onset in service.  For example, a 1954 VA 
cardiovascular assessment noted no murmurs or other 
abnormalities.  Nor is there a scintilla of evidence in the 
record which relates the cause of the veteran's death, 
myocardial infarction due to or as a consequence of 
atherosclerotic heart disease due to or as a consequence of 
cerebral vascular accident, to service.  

In fact, a May 1980 rating decision, issued prior to the 
veteran's death, denied service connection for angina due to 
arteriosclerotic cardiovascular disease.  Therefore, the 
evidence does not show that the conditions causing death were 
related to service.  

Next, the Board will consider whether the veteran's already 
service-connected osteoarthritis of the dorsal and lumbar 
spines or inguinal scar caused or contributed substantially 
or materially to cause death.  In finding that these 
disabilities did not, the Board places significant probative 
value on the absence of a medical relationship between his 
service-connected disabilities and the cause of his death.  

Moreover, there is no competent evidence suggesting a link 
between osteoarthritis of the dorsal and lumbar spines or an 
inguinal scar and atherosclerotic heart disease.  For those 
reasons, the record does not support a finding that the 
veteran's service-connected disabilities were related to his 
ultimate demise.

The Board has considered the appellant's statements.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The appellant is competent to testify as to any observations 
she made about the veteran or even statements that the 
veteran may have told her.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  As lay person, however, she is not 
competent to offer opinions on medical diagnosis or 
causation, including the causation of the veteran's death or 
the etiology of cerebral vascular accident, myocardial 
infarction, or atherosclerotic heart disease.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  

Further, the Board finds the appellant's contentions with 
regard to her recollections of his treatment in service and 
shortly after service to have little probative weight as so 
many years (over 50) have passed since those events took 
place.  In this regard, the fact that she first made her 
contentions as to the cause of the veteran's death over 21 
years after he died also reduces the probative weight of her 
assertions, as even the events surrounding his death can no 
longer be considered contemporaneous.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, notice of rating criteria are not necessary as 
they do not apply to the claim on appeal.  Notice with regard 
to effective date provisions was provided in an October 2007 
letter and was followed by a January 2008 readjudication of 
the claim.  Regardless, any error in this respect is harmless 
given that service connection for the cause of the veteran's 
death is being denied, and hence no effective date will be 
assigned.  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Here, the VCAA duty to notify was only partially satisfied by 
way of letters sent to the appellant in January and October 
2007.  The letters informed her of her and VA's respective 
duties for obtaining evidence.  She was also asked to submit 
evidence and/or information in her possession to the RO.  The 
January 2007 letter told her that medical evidence was needed 
showing that the veteran's service-connected conditions 
caused or contributed to his death.  In addition, that letter 
informed her that it must be shown, by evidence including 
"treatment records showing when he was first treated for 
this condition either during or after service," that the 
condition causing his death had its onset in service or was 
permanently aggravated by military service.

The notice did not include a statement of the conditions for 
which the veteran was service-connected at the time of his 
death, osteoarthritis of the dorsal and lumbar spine and a 
scar of the left inguinal area.  While all VCAA notice errors 
are presumed prejudicial, they do not require reversal if the 
VA can show that the error did not affect the essential 
fairness of the adjudication.  Sanders v. Nicholson, 487 F. 
3d 881 (2007).  

To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant or that 
a reasonable person could be expected to understand from the 
notice what was needed, or that the essential fairness of the 
adjudication process in this case was preserved.

In this case, the Board finds that the essential fairness of 
the adjudication process was preserved.  The appellant was 
advised in the July 2007 rating decision of the disabilities 
for which the veteran was service-connected during his 
lifetime.  She was also provided a copy of the laws and 
regulations pertaining to cause of death claims in the 
January 2008 statement of the case.  

Further, she indicated in her April 2008 written statement 
that she had actual knowledge that the veteran was receiving 
a disability rating and that he had a back disorder that 
began in service.  She demonstrated that she had actual 
knowledge of what was needed to establish her claim as she 
submitted contentions pertinent to the issue at hand.  The 
record clearly establishes that the veteran died as a result 
of heart disease.  The appellant does not dispute this fact 
and has submitted arguments pertinent to that point and has 
been advised to submit evidence in support of her allegations 
and this appeal.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case.  Thus, the Board finds that although 
there was VCAA deficiency, the presumption of prejudice has 
been rebutted as the record shows that this error was not 
prejudicial to the claimant.

VA also has a duty to assist the appellant in the development 
of the claim.  This duty includes making reasonable efforts 
to assist her in obtaining evidence necessary to substantiate 
the claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a).  

In this regard, VA ensured the veteran's service medical 
records were in the claims folders and developed VA treatment 
records identified by the appellant, including VA treatment 
records from the Bronx VA Medical Center (MC) and from the 
Riviera Beach, Florida VAMC dated from the early 1950s to a 
few months prior to his death in September 1986.

The Board finds that the duty to assist does not require that 
a VA medical examination be provided or medical opinion 
obtained with respect to a appellant's claim for benefits.  
This is so because no reasonable possibility exists that a 
medical opinion would aid in substantiating her claim:  the 
record contains no competent evidence whatsoever that the 
conditions which caused the veteran's death were related to 
service or that any service-connected disability caused or 
contributed to the veteran's death.  See Wood v. Peake, 520 
F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 
(Fed. Cir. 2008) (38 U.S.C.A. § 5103A(a) does not require the 
VA to assist a claimant in obtaining a medical opinion or 
examination in a DIC claim when no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim).  

There is no competent evidence that the veteran's cause of 
death, myocardial infarction, due to atherosclerotic heart 
disease, due to cerebral vascular accident, may be associated 
with military service.  There is also no competent evidence 
that the veteran's service-connected disabilities caused or 
contributed to his death.

Moreover, given the absence of in-service evidence of 
manifestations of myocardial infarction, atherosclerotic 
heart disease, or cerebral vascular accident, no evidence of 
any of those disorders for many years after separation, and 
no competent evidence of a nexus between service and the 
veteran's cause of death, a remand for a VA opinion would 
unduly delay resolution.  

Significantly, neither the appellant nor her representative 
has identified any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 
Vet. App. 183 (2002).




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


